         Case 1:20-cv-00250-BLW Document 11 Filed 10/09/20 Page 1 of 5




                          UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO



 BRANDIE LAYNE MEILLER,
                                                Case No. 1:20-cv-00250-BLW
               Plaintiff-Petitioner,
                                                INITIAL REVIEW ORDER
        v.

 THOMAS ANNSEL; JUDGE
 DARNELL C. JONES, II; JUDGE IDA
 K. CHEN; JUDGE SPIRO E.
 ANGELOS; JUDGE WILLIAM C.
 McCKREADRES; JUDGE PRICE;
 MASTER FERN BROWN CAPLIN;
 JUDGE LINDA CARTIZANO;
 IDAHO COUNTY PROSECUTORS;
 VALLEY COUNTY PROSECUTORS;
 ADAMS COUNTY PROSECUTORS;
 HEALTH & WELFARE BOISE; and
 C.P.S. BOISE,

               Defendants-Respondents.


       Petitioner Brandie Layne Meiller initially filed a petition for writ of habeas corpus.

On June 29, 2020, the Court converted the habeas case into a civil rights action, under 42

U.S.C. § 1983, because (1) the petition did not appear to challenge any criminal

conviction; (2) Petitioner did not appear to be in custody, thus depriving the Court of

jurisdiction over any habeas corpus case, and (3) Petitioner’s claims could fairly be read

as civil rights claims. See Dkt. 5 at 3–4. The Court gave Petitioner 60 days to file a civil

rights complaint.



INITIAL REVIEW ORDER - 1
           Case 1:20-cv-00250-BLW Document 11 Filed 10/09/20 Page 2 of 5




        Petitioner did not do so. Instead, Petitioner has filed an Amended Petition for Writ

of Habeas Corpus. See Dkt. 9. This filing establishes that Petitioner does, indeed, intend

to pursue habeas relief and that she does not intend to pursue § 1983 claims in this action.

Thus, the Court will review the Amended Petition pursuant to Rule 4 of the Rules

Governing Habeas Corpus Cases (“Habeas Rules”).1 Having done so, the Court will

dismiss the Amended Petition without prejudice.

1.      Request for Appointment of Counsel

        Petitioner has requested appointment of counsel. See Dkt. 10. There is no

constitutional right to counsel in a habeas corpus action. Coleman v. Thompson, 501 U.S.

722, 755 (1991). A habeas petitioner has a right to counsel, as provided by rule, if an

evidentiary hearing is required in the case. See Habeas Rule 8(c). In addition, the Court

may exercise its discretion to appoint counsel for an indigent petitioner in any case where

required by the interests of justice. 28 U.S.C. § 2254(h); 18 U.S.C. § 3006A(a)(2)(B).

Whether counsel should be appointed turns on the petitioner’s ability to articulate the

claims in light of the complexity of the legal issues and the petitioner’s likelihood of

success on the merits. See Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983) (per

curiam).

        As explained below, it appears from the face of the Amended Petition that

Petitioner is not entitled to relief. Therefore, Petitioner does not have a likelihood of



1
 It is unclear whether Petitioner intended the Amended Petition to be asserted under § 2241 or § 2254. As
noted in the Court’s previous Order, the Court has discretion to apply the Rules Governing Section 2254
Cases to habeas petitions filed under § 2241.

INITIAL REVIEW ORDER - 2
         Case 1:20-cv-00250-BLW Document 11 Filed 10/09/20 Page 3 of 5




success on the merits of the claims in the Petition, and Petitioner’s request for

appointment of counsel will be denied.

2.     Standard of Law for Review of Petition

       The federal habeas statute grants the federal courts jurisdiction to issue writs of

habeas corpus if a prisoner is “in custody in violation of the Constitution or laws or

treaties of the United States.” 28 U.S.C. § 2241(c)(3); see also 28 U.S.C. § 2254(a). The

Court is required to review a habeas corpus petition upon receipt to determine whether it

is subject to summary dismissal. Habeas Rule 4. Summary dismissal is appropriate where

“it plainly appears from the face of the petition and any attached exhibits that the

petitioner is not entitled to relief in the district court.” Id.

3.     Discussion

       The Amended Petition is subject to summary dismissal for several reasons. First,

Petitioner does not identify the particular conviction (or pending criminal charge) subject

to challenge. Instead, the Amended Petition states that “there are so many.” Dkt. 9 at 1.

However, a petitioner who challenges convictions or sentences stemming from the

judgments of more than one court “must file a separate petition covering the judgment or

judgments of each court.” Habeas Rule 2(e).

       Second, the Court lacks jurisdiction over the Amended Petition. The Court

previously explained that Petitioner did not appear to be in custody at the time she filed

the initial petition and that, as a result, the Court did not have jurisdiction over the

petition. That is, Petitioner had not shown that she was confined in a jail or prison or that



INITIAL REVIEW ORDER - 3
         Case 1:20-cv-00250-BLW Document 11 Filed 10/09/20 Page 4 of 5




she was on probation or parole. See Dkt. 5 at 3. Despite that explanation, Petitioner still

has not established that she is in custody for purposes of 28 U.S.C. § 2241 or § 2254.

       Third, to the extent the Amended Petition challenges Petitioner’s convictions in

Pennsylvania state or federal court, see Dkt. 9 at 11 (naming Pennsylvania judges as

respondents), the Court also lacks jurisdiction. See 28 U.S.C. § 2241(a) (“Writs of habeas

corpus may be granted by … the district courts … within their respective jurisdictions.”)

(emphasis added).

       Fourth, there are no facts or claims asserted in the Amended Petition. Instead, the

Amended Petition is a form that is almost entirely blank, with an instruction to “please

see attached.” Dkt. 9 at 1. The attachments to the Amended Petition are various

documents that do not contain a statement of Petitioner’s habeas claims. Thus, the

Amended Petition does not comply with Habeas Rule 2(c), which requires that a petition:

              (1) specify all the grounds for relief available to the
              petitioner; (2) state the facts supporting each ground; (3) state
              the relief requested; (4) be printed, typewritten, or legibly
              handwritten; and (5) be signed under penalty of perjury by the
              petitioner or by a person authorized to sign it for the
              petitioner under 28 U.S.C. § 2242.

       Finally, Petitioner has not identified an appropriate respondent. Petitioner names

as respondents Pennsylvania state or federal attorneys and judges, various county

prosecutors in Idaho, the Idaho Department of Health and Welfare, and Child Protective

Services. Even if Petitioner is in custody, none of these individuals or entities can

possibly be Petitioner’s custodian. See Habeas Rule 2(a) (stating that the proper

respondent in a habeas corpus action under 28 U.S.C. § 2254 is the “state officer who has


INITIAL REVIEW ORDER - 4
         Case 1:20-cv-00250-BLW Document 11 Filed 10/09/20 Page 5 of 5




custody” of the petitioner); Stanley v. Cal. Supreme Court, 21 F.3d 359, 360 (9th Cir.

1994) (“Failure to name the petitioner’s custodian as a respondent deprives federal courts

of personal jurisdiction.”).

       For the foregoing reasons, the Court must dismiss the Amended Petition.

                                          ORDER

       IT IS ORDERED:

       1.     Petitioner’s Application to Proceed in Forma Pauperis (Dkt. 7) is

              GRANTED.

       2.     Petitioner’s request for appointment of counsel (Dkt. 10) is DENIED.

       3.     The Amended Petition for Writ of Habeas Corpus (Dkt. 9) is DISMISSED

              without prejudice.

       4.     The Court does not find its resolution of this habeas matter to be reasonably

              debatable, and a certificate of appealability will not issue. See 28 U.S.C.

              § 2253(c); Habeas Rule 11. If Petitioner wishes to appeal, Petitioner must

              file a timely notice of appeal in this Court. Petitioner may seek a certificate

              of appealability from the Ninth Circuit by filing a request in that court.



                                                  DATED: October 9, 2020


                                                  _________________________
                                                  B. Lynn Winmill
                                                  U.S. District Court Judge




INITIAL REVIEW ORDER - 5
